TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00316-CR



                                Ismael Rodriguez, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
      NO. 39316, THE HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ismael Rodriguez has filed a motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: February 22, 2013

Do Not Publish